          Case 1:19-cr-00144-AKH Document 216 Filed 05/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 UNITED STATES OF AMERICA,                                      :
                                                                :   ORDER
              -against-                                         :
                                                                :   19 Cr. 144 (AKH)
 VICTOR MONES CORO,                                             :
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

        On April 15, 2021, I ordered the Government to respond to Inner City Press’ application

to unseal documents in this case and to indicate what aspects of ECF Nos. 1-5, 39, 63, 74, 90-

100, 102-109, 120, 196, 198 shall remain under seal and which shall become public. The

Government responded on April 29, 2021, indicating that Documents 1-5, 63, 90-100, 102, 105-

109 were previously unsealed. The Government also moved to unseal ECF Nos. 39, 74, 103,

and 104, but seeks to maintain documents 120, 196, and 198 under seal. Having reviewed the

documents, and balancing the public’s presumptive right of access to the documents with the

Government’s stated need for secrecy, I hereby rule as follows:

        1. The Government’s motion to unseal is hereby granted. The Clerk is instructed to

            unseal ECF Nos. 39, 74, 103, and 104;

        2. ECF No. 120, 196, and 198 shall remain under seal. Sealing is necessary to preserve

            the higher values of the integrity of government investigations and law enforcement

            interests. See United States v. Aref, 533 F.3d 72, 82 (2d Cir. 2008); In re Applications

            to Unseal 98 CR 1101(ILG), 568 F. App'x 68, 70 (2d Cir. 2014). I also hold that

            sealing these documents is “no broader than necessary to protect that interest,” due to
         Case 1:19-cr-00144-AKH Document 216 Filed 05/21/21 Page 2 of 2




          the sensitive nature of the contents of these documents. See Waller v. Georgia, 467

          U.S. 39, 48 (1984); United States v. Doe, 63 F.3d 121, 128 (2d Cir. 1995).

             SO ORDERED.

Dated:       May 21, 2021                         /s/ Alvin K. Hellerstein
             New York, New York                    ALVIN K. HELLERSTEIN
                                                   United States District Judge
